DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-30 are pending in the application.
	In Applicant’s response filed 21 May 2021, claims 6, 10, and 16-20 were amended and claims 21-30 were newly added.  These amendments have been entered.

Drawings
The drawings were received on 21 May 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry L. Ehrlich (Reg. No. 39,663) on 06 October 2021.

The application has been amended as follows: 


Claim 1 was amended as follows:
	--1.  A bollard fence, comprising: 
a concrete base; 
bollards having bottom ends secured in the concrete base, the bollards spaced apart and extending axially from the concrete base; 
an elongated member moveably disposed inside of each of the bollards, wherein the elongated member is free to move axially, laterally, and rotationally inside the bollard; and 
a header member laterally interconnecting upper ends of the bollards.--

Claim 8 was amended as follows:
	--8.  The bollard fence of claim 1, further comprising an axially extending panel mounted at [[the]] upper ends of the bollards.--

Claim 11 was amended as follows:
	--11.  The bollard fence of claim 1, further comprising an axially extending steel panel mounted at [[the]] upper ends of the bollards; and a top structure extending vertical above the steel panel.--

Claim 16 was amended as follows:
	--16.  A bollard fence panel, comprising: 
bollards spaced apart and extending axially parallel to one another, wherein each of the bollards is a hollow steel section having a length of about ten feet or greater; 5 4822-4251-3898, v. 2Application No.: 15/992,083Docket No.: EH43638.P015US
a rigid member attached to the bollards proximate to lower ends of the bollards and securing the bollards in a spaced apart and planar arrangement with a gap of about four inches between adjacent bollards; 
, wherein the elongated member is free to move axially, laterally, and rotationally inside the bollard; and 
a header member laterally interconnecting upper ends of the bollards.--

Claim 19 was amended as follows:
	--19.  The bollard fence panel of claim 16, wherein each bollard comprises one or more of a solid metal member  and/or a tubular member.--

Claim 21 was amended as follows:
	--21.  A bollard fence, comprising: 
a concrete base positioned below a ground level; 
bollards extending vertically about ten feet or more above ground level and laterally separated by an open gap of about four inches, wherein the bollards are hollow steel sections having bores; 
a header member laterally interconnecting upper ends of the bollards; bottom ends of the bollards positioned inside the concrete base; and 
an elongated member contained within the bore of each of the bollards, wherein the elongated member is free to move axially, laterally, and rotationally inside the bollard.--

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In addition to the reasons given by Applicant in the response filed 21 May 2021, the instant claims, as amended above, are allowable for the following reasons.  Independent claims 1, 16, and 21 have been amended above to require that “the elongated member is free to move .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678